Citation Nr: 0942878	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at St. Mary's Medical Center from 
July 2, 2007, to July 30, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Huntington, West 
Virginia dated in September 2007.

In September 2009, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses as a result of 
treatment received at St. Mary's Medical Center from July 2, 
2007, to July 30, 2007.

2.  An attempt to use a VA facility by the Veteran on July 2, 
2007, before seeking treatment at St. Mary's Medical Center 
would not have been considered reasonable by a prudent 
layperson.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized 
medical expenses incurred by the Veteran from July 2, 2007, 
to July 30, 2007, at St. Mary's Medical Center have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled payment of or 
reimbursement for unauthorized medical expenses incurred at 
St. Mary's Medical Center from July 2, 2007, to July 30, 
2007.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.1000-17.1008 (2009).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.

Legal Criteria

According to 38 C.F.R. § 17.1002, payment of or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity, (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

Analysis

The record reflects that on June 19, 2007, the Veteran 
underwent a coronary artery bypass graft at St. Mary's 
Medical Center and was discharged from St. Mary's on June 24, 
2007.  The Veteran returned to the Emergency Room (ER) at St. 
Mary's on July 2, 2007, complaining of shortness of breath of 
one week duration and current lightheadedness and feeling 
fatigued.  While in the ER, the Veteran vomited, and the 
vomit tested positive for blood.  Also, while in the ER, the 
Veteran was found to have hemoglobin of 8.3 and hematocrit of 
24.8, and the Veteran was subsequently transfused with two 
units of blood.

After being admitted to St. Mary's, the Veteran's blood 
pressure began dropping to the 80s over 50s and he became 
diaphoretic and pale.  He received a bolus of 500 milliliters 
(mL), and when his blood pressure did not improve he received 
a second bolus of 500 mL along with two more units of blood.  
The Veteran was admitted to the intensive care unit, and on 
July 7, 2007, underwent an esophagogastroduodenoscopy with 
aspiration and irrigation of a clot.  He subsequently 
continued to bleed.  Between July 7 and July 23, several more 
operations were performed, with the Veteran being transferred 
back to the intensive care unit.

On July 23, 2007, an esophagogastroduodenoscopy was again 
performed while the Veteran was in intensive care and clots 
were irrigated.  It was performed again on July 24, where a 
Gold probe was used to stop bleeding in the area of the 
Veteran's ulcer.  The Veteran subsequently did well in the 
intensive care unit and stopped producing blood per 
nasogastric tube.  The Veteran continued to be fed through a 
feeding tube, but continued to progress and was discharged on 
July 30, 2007.  The Veteran's admitting diagnosis was upper 
gastrointestinal bleed/anemia.  His diagnosis at discharge 
was upper gastrointestinal bleed status post laparoscopic 
vagotomy and antrectomy on July 6, 2007.

In the current case, subsection (C) of 38 C.F.R. § 17.1002 is 
in dispute.  The originating agency denied the Veteran's 
claim on the basis that he had had non-emergent symptoms for 
one week prior to hospitalization, that although the Veteran 
indicated that he was told to go to the nearest emergency 
room by VA there was no documentation of such, that, in any 
event, such a statement from VA would be considered medical 
advice rather than authorization, and that VA facilities were 
available.  The Veteran contends that prior to admitting 
himself to the ER at St. Mary's on July 2, 2007, he had 
checked his daily blood pressure, which he found to be very 
low.  He contends that he then contacted his psychiatrist and 
mental health counselor at the Huntington VAMC, and that she 
transferred the Veteran to the VA ER.  The Veteran also 
contends that VA ER personnel told him to go straight to the 
St. Mary's ER and not VA.  The Veteran has furthermore 
contended that, had he been told by VA to go to the VA 
emergency room, he would have done so.

After reviewing the record, the Board finds that an attempt 
to use a VA facility by the Veteran on July 2, 2007, before 
seeking treatment at St. Mary's would not have been 
considered reasonable by a prudent layperson.  

While the originating agency found that there was no official 
documentation that the Veteran contacted VA prior to going to 
St. Mary's, the Board finds the Veteran's assertions that he 
did so to be credible.  The Veteran has specifically stated, 
both in written statements and during his September 2009 
Board hearing, that that he originally contacted his 
psychiatrist and mental health counselor at the Huntington 
VAMC, citing her by name, before being transferred to the VA 
ER personnel who told the Veteran to go straight to the St. 
Mary's ER.  The fact that the Veteran specifically referred 
to speaking to his psychiatrist, and naming her by name, 
rather than asserting only that he spoke to a person whose 
name he did not know in the VA ER, adds weight to the 
Veteran's assertions.  Furthermore, given the Veteran's 
history and the fact that he had just had coronary artery 
bypass surgery at St. Mary's approximately one week before, 
the Board finds it to be credible that a person at the VA ER 
directed him to go straight to St. Mary's.  In this regard, 
the Board notes a written statement from the Veteran, 
received in March 2008, indicating that, on seeing his VA 
surgeon on March 20, 2008, the VA surgeon told the Veteran 
that it had been appropriate for him to return to St. Mary's 
as his problem on July 2, 2007, was directly related to the 
open heart surgery that he had just had a few days earlier at 
St. Mary's.  Again, the Veteran referred to his VA surgeon by 
name.  

Also, the treatment records from St. Mary's from July 2, 
2007, to July 30, 2007, consistently note VA to be the 
Veteran's primary care provider and only insurer.  A July 19, 
2007, record contains the notation that the Veteran, "was 
transferred here from Huntington VA," and a July 30, 2007, 
record contains the notation that the Veteran, "evidently 
was sent here by the Huntington VA."  These notes help to 
substantiate the fact that, during the Veteran's period of 
hospitalization, he believed that VA had sent him to St. 
Mary's.  This adds further credibility to the Veteran's 
account of his interaction with VA prior to his 
hospitalization.  

The Board notes the evidence cited by the originating agency 
in denying the Veteran's claim that he had had non-emergent 
symptoms for one week prior to hospitalization.  However, 
even if the Veteran had had symptoms during the period 
following his bypass surgery that he reported upon being 
admitted to the St. Mary's ER, on July 2, 2007, the Veteran 
was clearly having an acute and immediate episode, which is 
evidenced by the acute severity of Veteran's condition both 
in the St. Mary's ER and immediately upon being admitted to 
St. Mary's for hospitalization.

Another reason cited by the originating agency for denying 
the Veteran's claim was that, although the Veteran claimed 
that he was told to go to the nearest ER by VA, such a 
statement by VA ER personnel would be considered medical 
advice rather than authorization.  However, regardless of 
whether any such statement was medical advice or 
authorization, the Board finds that, in this case, the advice 
of VA ER medical personnel to go straight to the St. Mary's 
ER and not the VA would lead a prudent layperson to consider 
going to VA rather than St. Mary's not to be reasonable. 

In light of the above, the Board finds that payment of or 
reimbursement for unauthorized medical expenses incurred by 
the Veteran from July 2, 2007, to July 30, 2007, at St. 
Mary's Medical Center is warranted.


ORDER

Payment of or reimbursement for unauthorized medical expenses 
incurred by the Veteran from July 2, 2007, to July 30, 2007 
at St. Mary's Medical Center is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


